DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communication: an amendment
filed on 05/23/2022.
Claims 1-14 are currently pending and presented for examination.
Response to Arguments 
1.	Applicant's arguments filed on 05/23/2022 with respect to prior art rejection of claims 1-14 have been fully considered but are moot, because the arguments do not apply to the combination of the references being used in the current rejection.    Applicant’s argument filed on 05/23/2022 with respect to 35 U.S.C.101 rejection of claim 11 is withdrawn. Claim 11 has been amended to overcome 35 U.S.C.101 rejection.
  Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

       Claims 1, 9-14 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by ITO  (US Pub. No.: US 2012/0008014 A1). 
	Regarding claim 1, ITO discloses an imaging device (Para 29; digital camera )  comprising: 
        assistant control circuitry (Figs. 2,3; Para 43, 77; CPU 40 includes  proficiency level determining unit 103)  configured to determine, on a basis of user proficiency level information regarding imaging, the user proficiency level information corresponding 
to a user of the imaging device ( Para 80; Figs. 3, 4;  The proficiency level determining unit 103 determines the user's level of proficiency in operation of the digital camera on the basis of the cumulative number of shot frames counted by the cumulative shot-frame counter 102. The proficiency level determined by the proficiency level determining unit 103 is stored, for example, in the flash ROM 58 as camera setting data. This proficiency level is determined, for example, in three levels as shown in FIG. 4. Of proficiency levels, Level 1 is a low level, Level 2 is a middle level, and Level 3 is a high level.), an item presented to assist the imaging (Fig. 5-7; Para 83; guidance information G1 and guidance information G2), 
and control display contents of the imaging device according to the user proficiency 
level information ( Para 89-91;  in a case where the flash mode is set to "flash-off" or "automatic" by the function setting unit 101 through the operation of the up/flash switch SW5, the display switching unit 104 causes the guidance information to be displayed on the LCD monitor 12 only when the proficiency level stored in the flash ROM 58 at that time is Level 1, that is, when the proficiency level determined by the proficiency level determining unit 103 based on the cumulative number of shot frames which is counted by the cumulative shot-frame counter 102 is Level 1, but causes the guidance information not to be displayed on the LCD monitor 12 when the proficiency level is Level 2 or Level 3. However, in a case where the flash mode is set to any one of the "red-eye reduction," "forced flashing," "slow-synchro," and the like by the function setting unit 101 through the operation of the up/flash switch SW5, the display switching unit 104 causes the guidance information to be displayed on the LCD monitor 12 when the proficiency level stored in the flash ROM 58 at that time is Level 1 or Level 2, but causes the guidance information not to be displayed on the LCD monitor 12 when the proficiency level is Level 3.); and presentation circuitry (Figs. 2,3; Para 43, 77; CPU 40 )  configured to present item information, which is information regarding the item, to the user (  Fig. 5-7; Para 81-91;   the display switching unit 104 causes the guidance information to be displayed on the LCD monitor 12 when the proficiency level stored in the flash ROM 58 at that time is Level 1 or Level 2).
	Regarding claim 9, ITO discloses wherein the item includes at least one of an item regarding 
      Regarding claim 10, the subject matter of claim 10 is similar to the subject matter of claim 1; therefore, claim 10 is rejected for the same reasons as set forth in claim 1. 
        Regarding claim 11, the subject matter of claim 11 is similar to the subject matter of claim 1; therefore, claim 11 is rejected for the same reasons as set forth in claim 1 ( ITO ; Para 12 there is provided a computer program product including a computer-readable medium including programmed instructions for controlling an imaging apparatus) . 
	Regarding claim 12, ITO discloses the user proficiency level information is a determined user proficiency level identified from a plurality of user proficiency levels, the determined user proficiency level being based upon characteristic information corresponding to the user of the imaging device (Para 80-82; the proficiency level is determined in a plurality (three or more) of levels (like Level 1 to Level 3 as shown in the example of FIG. 4). The display switching unit 104 individually switches between display and non-display settings of guidance information for each function, depending on the proficiency level in use of each function, with respect to plurality of functions for which guidance information is prepared. Level 1 is a low level, Level 2 is a middle level, and Level 3 is a high level. The digital camera is set to Level 1 as the proficiency level upon being shipped. If a user shoots actually an image with the digital camera and thus the cumulative number of shot frames increases, it is determined that the proficiency has improved by the proficiency level determining unit 103, so that the data of the flash ROM 58 is updated. Specifically, as shown in FIG. 4, for example, the proficiency level remains in Level 1 when the cumulative number of shot frames is 100 frames or less, but the proficiency level improves from Level 1 to Level 2 when the cumulative number of shot frames reaches 101 frames. After that, the proficiency level stays in Level 2 until the cumulative number of shot frames reaches 500 frames. The proficiency level improves from Level 2 to Level 3 when the cumulative number of shot frames reaches 501 frames. The case shown in FIG. 4 is of course just an example. The proficiency level may be divided into more levels, and the cumulative number of shot frames for each level may be set to an arbitrarily number.) .
      Regarding claim 13, the subject matter of claim 13 is similar to the subject matter of claim 12 therefore, claim 13 is rejected for the same reasons as set forth in claim 12. 
        Regarding claim 14, the subject matter of claim 14 is similar to the subject matter of claim 12; therefore, claim 14 is rejected for the same reasons as set forth in claim 12.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over ITO  (US Pub. No.: US 2012/0008014 A1), in view of Chi et al. (US Pub. No.: US 2018/0249083 A1).	
	Regarding claim 2, ITO does not disclose the imaging device according to claim 1, wherein the presentation unit presents a reference image, which is an image to be used as reference in the imaging, to the user together with the item information corresponding to the reference image, or presents the reference image to the user as the item information.
	Chi discloses the presentation unit (Para 109; display unit 151) presents a reference image, which is an image to be used as reference in the imaging (Figs. 11A, 11B; Para 364; guide object 1151 selected may be displayed on the preview screen and it may be a guide photo , to the user together with the item information corresponding to the reference image, or presents the reference image to the user as the item information (Para 365-369;the controller 180 may overlap and display the guide object 1151 and the preview picture 1174 on the preview screen 1171. ).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to display both reference image and preview image on the screen as disclosed in Chi for image capture using the device disclosed in ITO et al. in order to take image when the subject of preview image matches conditions of guide object in the reference image in order to provide image with good composition and angles. 
Regarding claim 3, ITO does not disclose the imaging device according to claim 2, wherein the presentation unit presents a plurality of the reference images to the user together with the item information corresponding to the reference image, or presents the reference images to the user as the item information. 
Chi discloses the imaging device according to claim 2, wherein the presentation unit presents a plurality of the reference images to the user together with the item information corresponding to the reference image, or presents the reference images to the user as the item information (Figs. 11A, 11B; Para 358-364;    the controller 180 may extract photos most recommended by persons from among the searched photos and acquire guide objects corresponding to the extracted photos.
The acquired guide objects may be displayed on a search guide list 1150. If the guide object 1151 included in the search guide list 1150 is selected, the controller 180 may display a guide overlapping screen 1170 as shown in FIG. 11b; wherein the reference images themselves include information about object position and imaging angle etc. ) . 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to display multiple reference images on the screen as disclosed in Chi for the device disclosed in Balasubramanian et al. in order to select guide object from the reference images that have a shape similar to that of a subject, the picture of which is currently taken to provide better guidance to match the object position in the image for better image composition and angles. 
Regarding claim 4, ITO does not disclose the imaging device according to claim 2, wherein the presentation unit presents a live view image to the user together with the reference image.
Chi discloses the presentation unit presents a live view image to the user together with the reference image (Figs. 11A, 11B; abstract; claim 1; Para 364-369; The guide overlapping screen 1170 may include a preview screen 1171 and a previously taken image 1173 located below the preview screen 1171.A guide object 1151 selected in FIG. 11a may be displayed on the preview screen 1171. The guide object 1151 may be a guide photo. Preview picture can be automatically taken when a shape of the subject matches a shape of the guide objected by at least one reference value).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to display live preview image with previously taken image as disclosed in Chi for the camera device disclosed in ITO et al. in order to provide image comparison to guide user or photographer to match position and capture images with good composition. 
Regarding claim 5, ITO does not disclose the imaging device according to claim 4, further comprising a reference image acquisition unit that acquires the reference image from inside or outside the device on a basis of the live view image.
Chi discloses the imaging device according to claim 4, further comprising a reference image acquisition unit (Fig. 1A; controller 180; Para 77 typically functions to control overall operation of the mobile terminal 100) that acquires the reference image from inside or outside the device on a basis of the live view image (Figs. 10A, 10B, 11A;  11B; Para 232, 357-367; The controller 180 may extract photos most recommended by persons from among the searched photos and acquire guide objects corresponding to the extracted photos. The acquired guide objects may be displayed on a search guide list 1150. If the guide object 1151 included in the search guide list 1150 is selected, the controller 180 may display a guide overlapping screen 1170 as shown in FIG. 11b. The controller 180 may display the taken image 1175 corresponding to the preview picture 1174 on the lower end of the preview screen 1171, if the camera button 601 is selected.
The taken image 1175 may be provided through the gallery application.).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide users the option to choose image previously taken and stored in the device as disclosed in Chi when using the device disclosed in ITO as a reference image corresponding to the object and image content of the preview image so that the user can compare the composition  the images and use the reference image as a guidance to match the position  of the object in the preview image and the reference image  and capture images with better angle and composition . 
      Regarding claim 6, ITO does not disclose the imaging device according to claim 5, wherein the reference image acquisition unit includes a scene estimation unit that estimates a scene of the imaging on a basis of the live view image, and the reference image is acquired from inside or outside the device on a basis of the scene estimated by the scene estimation unit. 
         Chi discloses the imaging device according to claim 5, wherein the reference image acquisition unit includes a scene estimation unit that estimates a scene of the imaging on a basis of the live view image (Para 232, 419;   the guide object may be recommended by the artificial intelligence unit 130 based on the shape of a subject included in the preview picture ) , and the reference image is acquired from inside or outside the device on a basis of the scene estimated by the scene estimation unit (  Para  340; 422-428; The artificial intelligence unit 130 may display the selected guide image 1620 on the preview screen 1610. The guide image 1620 may be displayed to overlap the preview picture 1610. Generating a guide using photos stored through a gallery application and gallery application may provide a photo or video captured through the camera 21). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to select reference image based on shape of a subject by artificial intelligence unit as disclosed in Chi for the device disclosed in ITO in order to accurately generate object guide and assist user to take images with better composition and quality.  
Allowable Subject Matter
Claims 7, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
      The following is a statement of reasons for the indication of allowable subject matter: 
       regarding claim 7, none of the prior art discloses the imaging device according to claim 2, further comprising proficiency level calculation circuitry configured to determine the proficiency level information by comparing a captured image and the reference image.
	Claim 8 is objected to as being dependent from claim 7. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XI WANG/Primary Examiner, Art Unit 2696